Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 17/066,682 filed on 10/9/2020 has been considered.  Claims 1-20 are pending,
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al. (US 2021/0329583 hereinafter Baek).
Regarding claim 1, Baek discloses a method comprising: 
receiving, by a first mobile network, an authentication request from a user equipment (UE) (FIG. 5B, 8 & 9, ¶ [0129], [0132], [0135]; i.e. the user equipment UE transmits a registration request message or an authentication request to the private network); 
performing a first authentication of the UE at the first mobile network (FIG. 5B, 8 & 9, ¶ [0135]; i.e. performing the authentication/authorization of the UE for validity for the use of the private network); 
based on a determination that the UE has not been onboarded at a second mobile network, initiating, by the first mobile network, enrollment of the UE with the second mobile network for additional authentication of the UE with the second mobile network, wherein the first mobile network is separate from the second mobile network (FIG. 5B, 8 & 9, ¶ [0134]-[0139]; i.e. determining that the registration for the public network is required, registering the UE to the public network); and 
after the enrollment of the UE with the second mobile network, coordinating, by the first mobile network, a second authentication of the UE with the second mobile network (FIG. 5B, 8 & 9, ¶ [0137], [0147]; i.e. performing the additional authentication procedure on the UE with the AUSF of the public network).
Regarding claim 7, Baek discloses the method of claim 1, further comprising: receiving, by the first mobile network, a registration request from the UE (FIG. 7, ¶ [0098]); authenticating the UE at the first mobile network (FIG. 7, ¶ [0102]); determining that the UE has been onboarded at the second mobile network, the UE being onboarded based on the enrollment of the UE with the second mobile network (FIG. 7, ¶ [0102]); and based on the UE being onboarded at the second mobile network, coordinating, by the first mobile network, a separate authentication of the UE with the second mobile network (FIG. 7, ¶ [0104], [0116]-[0117]).
Regarding claim 8, Baek discloses the method of claim 7, wherein coordinating the separate authentication of the UE comprises obtaining an identity associated with the UE and sending the identity to the second mobile network (FIG. 7-9, ¶ [0134]-[0137]).
Regarding claim 9, Baek discloses the method of claim 1, wherein the first mobile network comprises a public mobile network and the second mobile network comprises a private mobile network, wherein the first mobile network and the second mobile network implement at least one of different authentication domains and different authentication management systems (FIG. 7-9, ¶ [0137]).
Regarding claim 10, Baek discloses a system comprising: 
one or more processors; and 
at least one non-transitory computer-readable medium having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to: 
receive, at a first mobile network, an authentication request from a user equipment (UE) (FIG. 5B, 8 & 9, ¶ [0129], [0132], [0135]; i.e. the user equipment UE transmits a registration request message or an authentication request to the private network); 
perform a first authentication of the UE at the first mobile network (FIG. 5B, 8 & 9, ¶ [0135]; i.e. performing the authentication/authorization of the UE for validity for the use of the private network); 
based on a determination that the UE has not been onboarded at a second mobile network, initiate, by the first mobile network, enrollment of the UE with the second mobile network for additional authentication of the UE with the second mobile network, wherein the first mobile network is separate from the second mobile network (FIG. 5B, 8 & 9, ¶ [0134]-[0139]; i.e. determining that the registration for the public network is required, registering the UE to the public network); and 
after the enrollment of the UE with the second mobile network, coordinate, by the first mobile network, a second authentication of the UE with the second mobile network (FIG. 5B, 8 & 9, ¶ [0137], [0147]; i.e. performing the additional authentication procedure on the UE with the AUSF of the public network).
Regarding claim 16, see claim 7 above for the same reasons of rejections.
Regarding claim 17, see claim 8 above for the same reasons of rejections.
Regarding claim 18, see claim 9 above for the same reasons of rejections.
Regarding claim 19, Baek discloses at least one non-transitory computer-readable medium comprising instructions which, when executed by one or more processors, cause the one or more processors to: 
receive, at a first mobile network, an authentication request from a user equipment (UE) (FIG. 5B, 8 & 9, ¶ [0129], [0132], [0135]; i.e. the user equipment UE transmits a registration request message or an authentication request to the private network); 
perform a first authentication of the UE at the first mobile network (FIG. 5B, 8 & 9, ¶ [0135]; i.e. performing the authentication/authorization of the UE for validity for the use of the private network); 
based on a determination that the UE has not been onboarded at a second mobile network, initiate, by the first mobile network, enrollment of the UE with the second mobile network for additional authentication of the UE with the second mobile network, wherein the first mobile network is separate from the second mobile network (FIG. 5B, 8 & 9, ¶ [0134]-[0139]; i.e. determining that the registration for the public network is required, registering the UE to the public network); and 
after the enrollment of the UE with the second mobile network, coordinate, by the first mobile network, a second authentication of the UE with the second mobile network (FIG. 5B, 8 & 9, ¶ [0137], [0147]; i.e. performing the additional authentication procedure on the UE with the AUSF of the public network).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 11, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2021/0329583 hereinafter Baek) in view of Khan et al. (US 10,743,176 hereinafter Khan).
Regarding claim 2, Baek discloses the method of claim 1, wherein initiating the enrollment of the UE with the second mobile network comprises sending, by the first mobile network to the UE, a message triggering the UE to generate authentication information (FIG. 8 & 12 “macro authentication/security”) a certificate signing request (CSR) for the second mobile network using an embedded subscriber identity module (eSIM) associated with the UE.
Baek does not explicitly disclose generating a certificate signing request (CSR) for the second mobile network using an embedded subscriber identity module (eSIM) associated with the UE.
However, Khan discloses generating a certificate signing request (CSR) for the second mobile network using an embedded subscriber identity module (eSIM) associated with the UE (col. 2, lines 4-23, col. 5, line 57-col. 6, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Khan‘s teaching into Baek in order to provide services to user devices efficiently at low cost (Khan, col. 2, line 48-col. 3, line 3).
Regarding claim 4, Baek discloses the method of claim 1, further comprising coordinating the enrollment of the UE with the second mobile network (FIG. 8 “821 UECM registration”, ¶ [0140]).
Baek does not explicitly disclose wherein coordinating the enrollment of the UE comprises: receiving, by the first mobile network from the UE, a certificate signing request (CSR) generated by the UE using an embedded subscriber identity module (eSIM); and forwarding, by the first mobile network to the second mobile network, the CSR from the UE.
However, Khan discloses wherein coordinating the enrollment of the UE comprises: receiving, by the first mobile network from the UE, a certificate signing request (CSR) generated by the UE using an embedded subscriber identity module (eSIM) (FIG. 2-3, col. 2, lines 4-23, col. 5, line 57-col. 6, line 11); and forwarding, by the first mobile network to the second mobile network, the CSR from the UE (FIG. 2-3, col. 2, lines 4-23, col. 5, line 57-col. 6, line 11, col. 14, lines 7-36).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Khan‘s teaching into Baek in order to provide services to user devices efficiently at low cost (Khan, col. 2, line 48-col. 3, line 3).
Regarding claim 5, Baek in view of Khan discloses the method of claim 4, wherein coordinating the enrollment of the UE further comprises: receiving, by the first mobile network from the second mobile network, a signed certificate associated with the CSR from the UE (Khan, FIG. 2-3, line 11, col. 14, lines 7-36); and forwarding, by the first mobile network, the signed certificate to the UE (Khan, FIG. 2-3, line 11, col. 14, lines 7-36).
Regarding claim 6, Baek discloses the method of claim 1, wherein coordinating the second authentication of the UE with the second mobile network comprises: sending, by the first mobile network to the second mobile network, a message including an identity associated with the UE, the message being sent after the UE has been authenticated at the first mobile network (FIG. 8, ¶ [0132], [0138]-[0140]).
Baek does not explicitly disclose forwarding, by the first mobile network to the second mobile network, a certificate signing request (CSR) generated by the UE using an embedded subscriber identity module (eSIM); and forwarding, by the first mobile network to the UE, a signed certificate from the second mobile network, the signed certificate being associated with the CSR.
However, Khan discloses forwarding, by the first mobile network to the second mobile network, a certificate signing request (CSR) generated by the UE using an embedded subscriber identity module (eSIM) (FIG. 2-3, col. 2, lines 4-23, col. 5, line 57-col. 6, line 11, col. 14, lines 7-36); and forwarding, by the first mobile network to the UE, a signed certificate from the second mobile network, the signed certificate being associated with the CSR (FIG. 2-3, col. 2, lines 4-23, col. 5, line 57-col. 6, line 11, col. 14, lines 7-36).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Khan‘s teaching into Baek in order to provide services to user devices efficiently at low cost (Khan, col. 2, line 48-col. 3, line 3).
Regarding claim 11, see claim 2 above for the same reasons of rejections.
Regarding claim 13, see claim 4 above for the same reasons of rejections.
Regarding claim 14, see claim 5 above for the same reasons of rejections.
Regarding claim 15, see claim 6 above for the same reasons of rejections.
Regarding claim 20, see claim 2 above for the same reasons of rejections.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2021/0329583 hereinafter Baek) in view of Zhu et al. (CN 104205936 hereinafter Zhu).
Regarding claim 3, Baek discloses the method of claim 1.
Baek does not explicitly disclose further comprising: in response to the authentication request, sending, by the first mobile network to the second mobile network, a request to check whether the UE has previously been onboarded at the second mobile network; receiving, by the first mobile network, a first message indicating that the UE has not been onboarded at the second mobile network; and sending, by the first mobile network to the UE, a second message triggering the enrollment of the UE with the second mobile network.
However, Zhu discloses in response to the authentication request, sending, by the first mobile network to the second mobile network, a request to check whether the UE has previously been onboarded at the second mobile network (page 10, ¶ 5-7, page 18, claim 1); receiving, by the first mobile network, a first message indicating that the UE has not been onboarded at the second mobile network (page 10, ¶ 5-7, page 18, claim 1); and sending, by the first mobile network to the UE, a second message triggering the enrollment of the UE with the second mobile network (page 10, ¶ 5-7, page 18, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Zhu‘s teaching into Baek in order to provide quality and continuous service to users at low cost (Zhu, Abstract, page 2, section “background technology”).
Regarding claim 12, see claim 3 above for the same reasons of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435   

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435